E. DaewiN Smith, J.:
The constable levied upon the property in question under a valid execution issued upon a valid judgment.
It was his duty to hold and take eai’e of the property till the judgment and his fees were discharged. He could, as he did, commit the property to the defendant’s custody to hold as a receiptor, and the latter, under the constable, acquired a valid lien upon the property for his just and lawful charges as such receiptor. The payment of the judgment to the plaintiff or to the sheriffj upon the judgment rendered upon the appeal to the County Court, did not discharge the lien of the defendant, or of the constable for his fees.
Judgment should have been given upon this ground for the defendant, and it should now be reversed.
Present' — MulliN, P. J., Smith and Taloott, JJ.
Judgment reversed and new trial granted, costs to abide event.